UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America . Order of Restitution
v. 18 Cr. 845 (PKC)
James Woodson,

Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey 5. Berman,
United States Attorney for the Southern District of New York, Louis A. Pellegrino, Assistant
United States Attorney, of counsel; the presentence report; the Defendant’s conviction on Count
One of the above-referenced Indictment; and all other proceedings in this case, it is hereby
ORDERED that:

1. Amount of Restitution. James Woodson, the Defendant, shall pay restitution in the total
amount of $815,502.39 to the victim of the offense charged in Count One. The name, address, and
specific amount owed is set forth in the Schedule of Victims attached hereto. Upon advice of a
change of address, the Clerk of the Court is authorized to send payments to the new address without

further order of this Court.

 
2. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: New York, New York

If 26AG LE

HON, P. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

 
